Case 2:19-cv-13638-DML-MJH ECF No. 12 filed 01/21/20               PageID.298     Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


PUBLIC INTEREST LEGAL
FOUNDATION,                                               Case Number 19-13638
                                                          Honorable David M. Lawson
              Plaintiff,
v.

JANICE WINFREY and GEORGE AZZOUZ,

              Defendants.

_______________________________________/

              NOTICE TO APPEAR FOR CASE MANAGEMENT STATUS
                       AND SCHEDULING CONFERENCE

      YOU ARE NOTIFIED TO APPEAR ON: February 12, 2020 at 2:00 p.m. for a Case

Management Status and Scheduling Conference to be held at U.S. District Court, 231 W. Lafayette

Blvd., Chambers 775, Detroit, MI 48226.

     COUNSEL shall prepare and serve on opposing counsel and the Judge=s chambers, ONE

WEEK PRIOR TO THE CONFERENCE, a short statement (double-spaced), which:

      Summarizes the background of the action and the principal factual and legal issues;

      Outlines the proposed discovery;

      Describes any outstanding or anticipated discovery disputes, and the basis you have for

         any objection;

      Discloses insurance available to satisfy part or all of a judgment, including

         indemnification agreements; and

      Proposes an appropriate management plan, including a schedule setting discovery cut-

         off and trial dates.
Case 2:19-cv-13638-DML-MJH ECF No. 12 filed 01/21/20                   PageID.299    Page 2 of 3



      Counsel are encouraged to discuss their statements prior to the Status and Scheduling

Conference. These short statements must not be filed with the Clerk of the Court. They should

be faxed to Chambers at (313) 234-2669 or emailed to the Judge=s Case Manager, Susan

Pinkowski, at Susan_Pinkowski@mied.uscourts.gov.           If counsel have met pursuant to

Fed. R. Civ. P. 26(f), your proposed discovery plan shall be filed with the Clerk of the Court in

lieu of these statements, supplemented, as necessary, to provide the above information.

      Please be prepared to discuss the following at the Scheduling Conference:

              The issues and narrowing the issues;

              Subject matter jurisdiction;

              Relationship to other cases;

              Necessity of amendments to pleadings, additional parties, third-party

                 complaints, etc.;

              Settlement, including alternative dispute resolution;

              Progress of discovery (counsel are instructed to commence significant discovery

                 prior to the conference);

              Issues which may appropriately be resolved by motion; and

              Estimated trial length.

      IT IS PLAINTIFF=S COUNSEL=S RESPONSIBILITY TO NOTIFY ALL PARTIES

OF THE SCHEDULING CONFERENCE.

      Counsel are directed to discuss with their clients case evaluation (formerly Amediation@)

and the prospect of obtaining authority to stipulate to be bound by the provisions of Mich.

Ct. R. 2.403, including the section dealing with sanctions. Counsel are advised to bring their

calendars for the scheduling of dates.
Case 2:19-cv-13638-DML-MJH ECF No. 12 filed 01/21/20                                    PageID.300   Page 3 of 3



     Again, if the parties prepare individual short statements, they should be emailed to the Case

Manager. If a joint discovery plan is prepared, it should be docketed in CM/ECF. Please email

with any questions.



                                                    s/Susan Pinkowski
                                                    Susan Pinkowski, Case Manager
                                                    (313) 234-2662

Dated: January 21, 2020




                                              PROOF OF SERVICE

                          The undersigned certifies that a copy of the foregoing order was
                          served upon each attorney or party of record herein by
                          electronic means or first-class U.S. mail on January 21, 2020.

                                                           s/Susan Pinkowski
                                                           SUSAN PINKOWSKI
